Name: Commission Regulation (EEC) No 2591/84 of 12 September 1984 regarding the application of Decision No 1/84 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna
 Type: Regulation
 Subject Matter: international trade;  fisheries;  European construction;  foodstuff;  Africa
 Date Published: nan

 No L 243/22 Official Journal of the European Communities 13 . 9 . 84 COMMISSION REGULATION (EEC) No 2591/84 of 12 September 1984 ' regarding the application of Decision No 1/84 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measures required to implement that Decision, HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /84 of the ACP-EEC Customs Coopera ­ tion Committee annexed to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1984 until 28 February 1985. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 81 /968/EEC on the application of derogations from the definition of originating products under the second ACP-EEC Convention ('), Whereas the ACP-EEC Customs Cooperation Committee Set up under the second ACP-EEC Convention, signed at Lome on 31 October 1979 , adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to that Convention, Decision No 1 /84 derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 354, 9 . 12 . 1981 , p. 30 .